     Case 2:20-cv-00795-KJD-VCF Document 22 Filed 06/25/20 Page 1 of 2



 1   Laura R. Jacobsen, Esq. (NSBN 13699)
     Jason B. Sifers, Esq. (NSBN 14273)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   ljacobsen@mcdonaldcarano.com
     jsifers@mcdonaldcarano.com
 5
     Attorneys for Defendant
 6   Early Warning Services, LLC

 7                          IN THE UNITED STATES DISTRICT COURT

 8                                 FOR THE DISTRICT OF NEVADA

 9   HUGO BARRAGAN,                                       Case No. 2:20-CV-00795-KJD-VCF
10                  Plaintiff,
11           vs.                                                STIPULATION AND ORDER TO
                                                               EXTEND TIME FOR DEFENDANT
12   EARLY WARNING SERVICES, LLC; THE                            EARLY WARNING SERVICES,
     RETAIL EQUATION; and                                           LLC TO RESPOND TO
13   BACKGROUNDCHECKS.COM,                                             COMPLAINT
                                                                      (Second Request)
14                  Defendants.
15

16

17           Defendant Early Warning Services, LLC (“EWS”) and Plaintiff Hugo Barragan

18   (“Plaintiff”), by counsel, and pursuant to LR IA 6-1, submit the following Stipulation to Extend

19   Time for Defendant Early Warning Services, LLC to Respond to Complaint, up to an including

20   July 13, 2020. In support of the Stipulation, the parties state the following:

21           1.     EWS was served with the Complaint through its registered agent on or around May

22   5, 2020 making its responsive pleading due on or around May 26, 2020. This Court previously

23   granted the parties’ request to extend EWS’s deadline to respond to June 25, 2020.

24           2.     The undersigned counsel for EWS was retained by EWS in connection with this

25   matter and is continuing to review the allegations asserted in the Complaint. In addition, the parties

26   have engaged in preliminary settlement discussions to see if an early resolution can be reached.

27           3.     Counsel for Plaintiff has agreed to the requested extension and the requested

28   extension will not impact any other deadlines in this case.



      42572290v1
     Case 2:20-cv-00795-KJD-VCF Document 22 Filed 06/25/20 Page 2 of 2



 1           4.     This is the second request to extend the deadline for EWS to file its responsive

 2   pleading.

 3           5.     This request for an extension of time is not intended to cause any undue delay or

 4   prejudice to any party.

 5           6.     Therefore, the parties hereby stipulate that the deadline for EWS to file its responsive

 6   pleading shall be extended through July 13, 2020.

 7   DATED: June 25, 2020.

 8    KNEPPER & CLARK LLC                                McDONALD CARANO LLP

 9
      By: /s/ Matthew I. Knepper                         By: /s/ Laura R. Jacobsen
10       Matthew I. Knepper, Esq. (NSBN 12796)              Laura R. Jacobsen, Esq. (NSBN13699)
         Miles N. Clark, Esq. (NSBN 13848)                  Jason B. Sifers, Esq. (NSBN 14273)
11       5510 S. Fort Apache Rd., Suite 30                  2300 West Sahara Avenue, Suite 1200
         Las Vegas, NV 89418-7700                           Las Vegas, Nevada 89102
12       matthew.knepper@knepperclark.com                   ljacobsen@mcdonaldcarano.com
         miles.clark@knepperclark.com                       jsifers@mcdonaldcarano.com
13
          KRIEGER LAW GROUP LLC                              Attorneys for Defendant
14        David H. Krieger, Esq. (NSBN 9086)                 Early Warning Services, LLC
          500 N. Rainbow Blvd., Suite 300
15        Las Vegas, NV 89107
          dkrieger@kriegerlawgroup.com
16
          Attorneys for Plaintiff
17        Hugo Barragan

18

19                                                  ORDER

20                                                  IT IS SO ORDERED.
21
                                                    ___________________________________
22                                                  UNITED STATES MAGISTRATE JUDGE

23                                                          6-25-2020
                                                    DATED: ___________________________

24

25

26

27

28
                                                        2
      42572290v1
